PER CURIAM.
Appellee (plaintiff) Betterton, a licensed real estate broker, brought this action against the Benders, defendants (appellants), to recover a broker’s commission due on rental payments as was expressly provided for in a written lease. The court, sitting without a jury, after both parties had moved for judgment, entered judgment for appellee in the aggregate sum of $893.40 with interest. This appeal followed.
The primary issue for determination below was a claimed lack of consideration for the promise to pay appellee a commission contained in the lease, which was admittedly signed by appellants with persons not parties to this suit. The trial court resolved this issue in favor of appellee, and we hold there is ample evidence to sustain such action. We have also considered the other assignments of error and find them to be without merit.
Inasmuch as no new questions of law are presented we feel that a more detailed recital of the facts, or an analysis of the cases cited, would be of little value as a precedent. It is our considered opinion that the case was well and fairly tried, and justice done between the parties. The judgment should be affirmed.
It is so ordered.